Citation Nr: 0715470	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs benefits and, if so, whether a finding of basic 
eligibility is warranted.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
November 2003.  A statement of the case was issued in 
February 2004, and a substantive appeal was received in March 
2004.  

In May 2007, the appellant's representative submitted a 
motion to have the case advanced on the docket due to the 
appellant's advanced age.  The motion was granted by the 
Board in May 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   


FINDINGS OF FACT

1.  Basic eligibility for VA benefits was denied by the RO in 
January 2000; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for basic eligibility for VA 
benefits has been received since the January 2000 RO 
decision.

3.  The appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the United States Armed Forces.


CONCLUSIONS OF LAW

1.  The January 2000 decision which denied basic eligibility 
for VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
January 2000 denial of basic eligibility for VA benefits, and 
the claim of basic eligibility for VA benefits is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The appellant did not have recognized service for purpose 
of VA benefits.  38 U.S.C.A. §§ 3.1, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The March 2004 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the March 2004 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in March 2004 was not given 
prior to the August 2003 adjudication of the claim, the 
notice was provided prior to recent certification of the 
appellant's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with a March 2004 VCAA letter with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating for his disability claim or the effective 
date of the disability.  To the extent that such notice may 
be deficient in any respect, the matter is effectively moot 
in light of the following decision which finds that the 
preponderance of the evidence is against reopening the 
appellant's claim.

Moreover, the March 2004 VCAA letter was sent to the 
appellant advising him of the applicable laws and 
regulations, and information and evidence necessary to reopen 
his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record shows that the RO duly 
requested another service department certification in light 
of the appellant's new information regarding another name 
that he served under.  The record as it stands includes 
sufficient competent evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110. 

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

A review of the record shows that the appellant was informed 
of the denial of his  claim for basic eligibility for VA 
benefits in a January 2000 notification letter.  The 
appellant did not file a notice of disagreement within one 
year from the date of the notification of the rating decision 
to appeal the denial of the claim.  See 38 C.F.R. § 7105 
(b)(1).  Under the circumstances, the Board finds that the 
January 2000 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  
  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  It appears that the appellant's current attempt to 
reopen the claim of basic eligibility for VA benefits was 
received in April 2003.

For purposes of this appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2000 rating 
decision consisted of the appellant's claim that he served in 
the Engineer Battalion of the 91st Division of the Philippine 
Army; statements from the appellant and affidavits from 
friends who state that he was a prisoner of war at Camp 
O'Donnell; and a November 1999 certification from the US Army 
Reserve Personnel Center (ARPERSCOM) verifying that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas in the 
service of the United States Armed Forces (USAFFE).  

The RO denied the appellant's claim for service connection 
for basic eligibility for VA benefits because ARPERSCOM 
certified in November 1999 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the United States Armed Forces.  

Additional evidence received since the January 2000 rating 
decision includes a copy of a Statement of Service from the 
Republic of Philippines and various statements from the 
appellant maintaining that he was inducted into USAFFE on 
October 7, 1941.  Other evidence of record includes 
statements from the appellant, a copy of a May 1945 
affidavit, and July 1999 and February 2000 certifications 
from the office of the adjutant general of the Armed Forces 
of the Philippines all noting that the appellant was a member 
of USAFFE assigned to "C" Company of the 91st Engineering 
Division.  In addition, there are affidavits from friends who 
state that the appellant served in USAFFE, and one friend who 
added that the appellant was a prisoner of war at Camp 
O'Donnell; a letter from the appellant received in April 2003 
notifying the VA that he used "Florentino Digaman" as an 
alias in service; and a July 2003 National Personnel Records 
Center (NPRC) response that there was no service for 
"Florentino Digaman" as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the USAFFE.  

Also of record is a transcript from the appellant's March 
2004 personal hearing shows the appellant testifying that he 
had service with USAFFE.  The transcript also shows a witness 
testifying there was proof that the appellant had service 
with USAFFE.  The witness noted that the appellant owned a 
share of a stock paid by the United States to Filipino 
veterans in lieu of money, and a certification of the 
Adjutant General stating that the appellant was a member of 
the 98th 1st Division.  As explained by the decision review 
officer at the time of the hearing, this information cannot 
be used to verify service with USAFFE.      

The Board believes that the submission of a new name under 
the appellant claims to have served is arguably new and 
material evidence to reopen the claim.  The RO appears to 
have reopened the appellant's claim in fact although the 
communications to the appellant indicate that the claim was 
not reopened.  However, the RO in effect reviewed the clam on 
the merits after further development, so there is no 
prejudice to the appellant as a result. 

In this regard, the RO duly requested verification under the 
newly submitted name.  In July 2003, NPRC essentially 
responded that no change was warranted in the November 1999 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army, including recognized 
guerillas.  The Board acknowledges the July 1999 and February 
2000 certifications from the office of the adjutant general 
of the Armed Forces of the Philippines.  The Board notes that 
VA is not bound by Philippine Army determinations of service, 
and that a service department determination is binding on VA.  
Accordingly, the Board finds that the appellant did not have 
recognized service and is not a "veteran" for purposes of 
entitlement to VA benefits.  




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


